Citation Nr: 0304258	
Decision Date: 03/10/03    Archive Date: 03/18/03	

DOCKET NO.  95-24 276A)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent prior to July 26, 1999, for status post-back 
strain, muscle spasm. 

2.  Entitlement to an initial evaluation in excess of 
20 percent as of July 26, 1999, for status post-back strain, 
muscle spasm. 

3.  Entitlement to an initial evaluation in excess of 
10 percent for osteoarthritis of the right knee. 

4.  Entitlement to an initial evaluation in excess of 
10 percent for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran retired from active duty in November 1993, with 
over 24 years active military service.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Washington, DC, Regional Office (RO).  A 
September 1994 rating decision granted the veteran service 
connection for status post back strain with muscle spasm and 
rated this disorder as 10 percent disabling, effective from 
December 1993.  An October 1994 rating decision granted the 
veteran service connection for right and left knee 
osteoarthritis and rated each knee as 10 percent disabling, 
effective from December 1993.

An RO rating decision in January 2000 increased the 
disability evaluation for the veteran's back disorder from 10 
percent to 20 percent disabling, effective from July 26, 
1999.

In November 2000 the veteran appeared at the Board and 
proffered testimony before the undersigned Veteran's Law 
Judge.  A transcript of the veteran's testimony has been 
associated with the claims file.

In January 2001, the Board remanded the appeal to the RO for 
additional development and due process considerations.  
However, as reflected below, the RO failed to comply with all 
the development requested by the Board.  As a result, it is 
again necessary to return this case to the RO in order to 
ensure that the veteran's right to due process is preserved.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In its January 2001 remand of this appeal, the Board 
instructed to the RO to review the claims file and ensure 
that all notification and development action required by the 
Veterans Claims Assistance Act of 2000 (VCAA) was fully 
complied with and satisfied.  However, after reviewing the 
claims file, it is clear that the RO has not complied with 
the Board's instruction.  As a consequence, the veteran has 
not been afforded the benefit of the new notification 
requirements and development procedures codified at 
38 U.S.C.A. § 5103 et. seq. (West Supp. 2002), and 38 C.F.R. 
§ 3.159 (2002).  Action by the RO to notify and assist the 
veteran in accordance with the VCAA, and its implementing 
regulations is necessary before the Board can proceed with 
its appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the reasons set forth above, further appellate 
consideration is deferred and the case is once again REMANDED 
to the RO for the following actions:

1.  The RO is requested to send the 
veteran and his representative, if any, a 
letter that explains VA's obligations 
under the Veterans Claims Assistance Act, 
and notifies them of the information and 
evidence necessary to substantiate the 
veteran's claims for: (1) an initial 
evaluation in excess of 10 percent for 
the period prior to July 26, 1999, and in 
excess of 20 percent for the period from 
July 26, 1999, for status post back 
strain with muscle spasm; (2) an initial 
evaluation in excess 10 percent for 
osteoarthritis of the right knee; and (3) 
an initial evaluation in excess of 10 
percent for osteoarthritis of the left 
knee.  The RO should notify the veteran 
and his representative, if any, any, of 
any information, and any medical or lay 
evidence, that is necessary to 
substantiate the claims.  As part of the 
notice, RO is to specifically inform the 
veteran and his representative, if any, 
of which portion, if any, of the evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.

2.  The RO is asked to the review the 
claims file and ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act, and its implementing 
regulations, are fully complied with and 
completed.

If the benefits sought on appeal remain denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's claims for benefits, to 
include a summary of the evidence and application laws and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the claims.  The veteran need take no action until 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States of Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




 

